Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 250, 253-259 and new claims 260-265 are under consideration in the instant Office Action.

Modified Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 250, 253-259 and new claims 260-265 are rejected under 35 U.S.C. 103 as being unpatentable over Relkin et al., US2011 /0251479 (IDS 1 /14/2019) as evidenced by Alz.org (MMSE score, IDS 1/14/2019) in view of Salomone et al., (IDS 11/13/2019).
Relkin teaches that antibodies against  amyloid are present in human immunoglobulin preparations (e.g., intravenous immunoglobulin or IVIG) which inhibit the neurotoxic effects of -amyloid in Alzheimer's patients (see paragraph 3). Relkin teaches that "Intravenous immunoglobulin" or "IVIG" refers to a blood product that contains the pooled immunoglobulin G (IgG) immunoglobulins from the plasma of a large number of donors (often more than a thousand) of blood and is administered by intravenous injection (see paragraph 31) as in instant claim 250. Relkin teaches that to successfully treat a disease or condition, a therapeutic agent must be administered in an effective amount which refers to an amount of a therapeutic agent, such as an IVIG preparation, that results in a detectable improvement or remediation of a medical condition being treated in the subject (e.g., Alzheimer's disease, see paragraphs 39, 55). Relkin teaches that IVIG is administered to a subject within the dose range of about 0.1 to about 1 or about 0.2 to about 0.8 g/kg (200mg/kg to about 800mg/kg) patient body weight, typically administered at the frequency of twice a month (two week period, see paragraphs 39, 47, 55, 65), which reads on the 300mg/kg-800mg/kg body weight of the subject per two week period of instant claims 253-257. Relkin teaches that the patient population was previously diagnosed with Alzheimer’s disease and already being treated with AChE inhibitors and Namenda (see Table 1, paragraphs 34, 36), which reads on a second therapeutic composition option as in instant claim 250. Relkin 
Salomone teaches that current treatments for Alzheimer’s disease patients with mild to moderate AD include cholinesterase inhibitors and NMDA receptor antagonists (see abstract and page 504, 1st column) as required in instant claims 250 and 258-259. Salomone teaches that new criteria incorporates biomarkers to identify early stages of AD to treat the disease with modifying drugs (see page 504, 2nd column). Salomone teaches looking at the APOE4 status of the patient to determine if their carrier status affected disease response to treatment (see page 506, bottom of 2nd column) as in instant claims 250 and 254-258. Salomone does not teach using IVIG to treat AD patients. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Relkin and Salomone. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Relkin and Salomone teach the required treatments in the 
Therefore, claims 250, 253-259 and new claims 260-265 are obvious over Relkin and Salomone.
Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. Applicant argues that Relkin teaches administering IVIG to all patients regardless of the severity of AD or their APOE4 allele status. Applicant argues that their instantly claimed invention teaches to administer to specific patients population that meet the specific diagnostic criteria for best results.
pplicants argue that Relkin does not provide motivation to exclude certain patients from the treatment population since Relkin indiscriminately treats any Alzheimer's disease patient whether or not they have an APOE4 allele or not or whether they fall within a particular MMSE score. Applicant argues that the instant claims call out a specific species (Alzheimer’s patients with MMSE score 14-22 and APOE4+) from the genus (Alzheimer’s disease), while Relkin just teaches the genus (Alzheimer’s disease).
Relkin teaches treatment of the same patient population which includes the mild to moderate AD with APOE4 allele, see discussion above. Further, the MMSE scale taught by Relkin (see paragraph 46) specifically includes all the diagnostic ranges of MMSE found in the instant claims and is echoed by the Salomone reference. The MMSE scores have a 0-30 range score and measure cognitive impairment in a patient. The commonly acceptable range of a normal patient without impairment is between 27-30 (as evidenced by Lovell, WO2011/124778 (IDS), Table 1, and ALZ.org, MMSE). Lovell teaches that normal cognitive function falls within 27-30, mild cognitive impairment falls within the range of 21 -26, moderate cognitive impairment falls within the range of 11-20, and severe cognitive deficit falls within the range of 0-10 while ALZ.org gives a more generalized definition of a score of 20 to 24 that suggests mild dementia, 13 to 20 that suggests moderate dementia, and less than 12 indicates severe dementia. Relkin clearly provides for treatment of the claimed patient population, and while the reference is silent on specifically excluding a subpopulation of the genus, it still clearly provides teachings for the instantly claimed patient population to be treated with IVIG. As Applicant has indicated in their own arguments, they have only identified a 
Moreover, the exclusion of certain patients for a given therapy is routinely practiced within the art, such as by a medical practitioner, and again amounts to a mental step (i.e., forming an opinion or judgment). Accordingly, there is nothing unique or nonobvious regarding the presently claimed method comprising the treatment of a subpopulation of AD patients. The treatment of any AD patient having any severity of disease would be obvious, as would the treatment of patients having moderate AD and at least one ApoE4 allele, as disclosed and demonstrated by Relkin and Salomone. Therefore, the treatment of patients within this sub-population would have been obvious through routine optimization of the claimed methods.
Relkin concludes, based on the Phase 2 study in which patients that had AD and an MMSE score between 14-26, with or without APOE E4, had positive results with IVIG treatment (see paragraphs 49-52, 55). In particular, Relkin states that uninterrupted IVIG treatment of AD patients for 18 months resulted in significantly better outcomes on the CGIC, ADAS-Cog, ADL and NPI scales compared to initial placebo treatment (paragraph 55). Relkin also teaches that patients who should receive IVIG according to ab initio to determine whether they would be a good candidate for IVIG treatment at the dosage range described by Relkin’s Phase 2 study to provide improvement. Claims 250 and 258-265 provide for a nontreatment decision to be made where a patient “does not fall within the MMSE scores and does not carry at least one APOE4 allele. After undertaking the analysis of a patient’s MMSE score and APOE4 status, a person of ordinary skill in the art would have been motivated by Relkin to treat those patients whose MMSE score fell in the range of 14-26, and had an APOE4, with IVIG 0.8 g/kg once per 4 weeks and 0.4 g/kg with a reasonable expectation of achieving a therapeutic result but choose not to treat those patients determined to have an MMSE score above 26 or below 14. While it is true that the MMSE range for which treatment would be made is broader in Relkin (14-26) than what is claimed (14-22), it is notes that “[a] prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. . . . In fact, when ... the claimed ranges are completely encompassed by the prior art, the conclusion is even more compelling than in cases of mere overlap. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a In re Peterson, 315 F.3d 1325, 1329-30 (Fed. Cir. 2003).
Applicant argues that a skilled artisan would not have been motivated to treat patients with an MMSE score of from 14-22 based upon the teachings of Relkin because Relkin contemplates treating any Alzheimer’s patient, regardless of disease severity or APOE4 status, with IVIG. Relkin teaches selecting patients with moderate to moderately severe symptoms as the improvement will be easier to determine and to properly adjust their future treatment plan (see paragraph 136) and demonstrates positive outcomes result with respect to patients that have mild to moderate cognitive impairment (MMSE 14-26) and APOE4. Relkin explains the “subjects who responded to IVIG at 18 months performed significantly better than nonresponders in language functioning and construction and on tests of executive function, including attention, working memory, conceptualization, and verbal fluency tasks” (see paragraph 55). Thus, Relkin reasonably suggests treatment of a particular subset of Alzheimer patients, patients that have mild to moderate cognitive impairment (MMSE 14-26). While Relkin did not seem to take into consideration, in the phase 2 study, the APOE4 status prior to treatment (as noted above), the results achieved in that subpopulation would have suggested to one of ordinary skill in the art to treat patients that had that characteristic along with having an MMSE score between 14-26 with IVIG, and that they would have had a reasonable expectation of success in such a treatment. 
Applicant argues that because Relkin fails to single out any particular subset of Alzheimer’s patients for which pooled human IgG therapy would be more or less desirability, and thus the obviousness, of making the combination, not whether there is something in the prior art as a whole to suggest that the combination is the most desirable combination available.” In re Fulton, 391 F.3d 1195, 1200 (Fed. Cir. 2004). That applicant found the treatment to be an effective therapy for subjects diagnosed with moderately severe Alzheimer’s disease who also carry an APOE4 allele which is a particular subpopulation that was also treated in Relkin does not establish nonobviousness. “Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.” PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1363—64 (Fed. Cir. 2007). Relkin established more .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649